DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on February 7, 2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the computer system" on line 2.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the computer product” for the purpose of further examination.
Claims 11-13 depend on claim 10 and thus suffer the same deficiency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9 and 20 of U.S. Patent No. 11,288,041.

Instant Application #17/666,264
1. A method for locating a defect in a new version of a software program, the method comprising:

receiving, by one or more processors, source code of a golden version program and source code of a new version program, both modified to direct procedure calls within the respective programs to index numbers that correspond to respective procedure memory addresses of the respective programs.

compiling, by the one or more processors, the source code of the respective programs into an executable form, wherein the executable form of the new version program includes at least one defect, and the executable form of the golden version program is defect-free;









performing, by the one or more processors, a first substitution of a series of substitutions of sets of procedures between an index number of the executable golden version program and a corresponding index number of the new version program followed by running a respective executable program that includes the first substitution, wherein substituted procedures are identified, respectively, by index numbers; and




identifying, by the one or more processors, an individual procedure determined to produce the defect by performing a substitution until a change in a presence of the at least one defect is detected, and otherwise proceeding to a next substitution.

2. The method of claim 1, wherein the new version program is a next consecutive program updated from the golden version program.

4. The method of claim 1, wherein the index numbers corresponding to the procedures of the golden version program and the index numbers corresponding to the procedures of the new version program are generated, based on an application programming interface (API) detecting an installation of the executable new version program and the executable golden version program in a test environment.

5. The method of claim 1, wherein the sets of procedures of the new version program are determined by receiving a calling tree of modules and a calling tree of procedures included within respective modules, from a tracing tool.


6. The method of claim 1, wherein the substitutions of the sets of procedures are procedures corresponding to the index numbers of the golden version program into the procedure calls of the new version program, and the executable new version program is run to determine if the defect is no longer observed.

7. The method of claim 1, wherein the substitutions of the sets of procedures are procedures corresponding to the index numbers of the new version program into the procedure calls of the golden version program, and the executable golden version program is run to determine if the defect appears.

8. The method of claim 1, further comprising: 
assigning, by the one or more processors, a priority weight to respective procedures and modules based on one or more factors associated with a probable occurrence of the defect; 

and performing, by the one or more processors, a selection of modules and procedures in an order of substitution by selecting respective modules and procedures based on the priority weight.

9. The method of claim 1, wherein the series of substitutions of procedures includes an order of a module set, an individual module of the module set, a procedure set of the individual module, and an individual procedure of the procedure set. 

14. A computer system for a substitution order of procedures of a new version of a program producing a defect, the computer system comprising:

one or more computer processors;

program instructions to determine factors associated with a new version program related to an occurrence of a defect;

program instructions to generating, by the one or more processors, a module calling tree, and for respective modules, a procedure calling tree of an executable form of a new version program;

program instructions to determine a substitution priority value for respective procedures of respective modules of the executable form of the new version program, based on a factor- dependent weight of the respective procedures;

program instructions to substitute sequentially into the executable new version program, a set of modules identified by the module calling tree from a corresponding golden version program that is defect-free, and running the executable new version program with an incremental substitution, until the defect is absent;

program instructions to substitute sequentially into an original instance of the executable new version program, individual modules of the set of modules that produced a defect-free result from the golden version program, and running the executable new version program with the incremental substitution, until the defect is absent; 

program instructions to substitute sequentially into the original instance of the executable new version program, individual procedures of the set of procedures that produced the defect- free result from the golden version program, and running the executable new version program with the incremental substitution, until the defect is absent; 

wherein sequential substitution selections are based on a substitution order of highest substitution priority value to lowest substitution priority value; and program instructions to identify an individual procedure producing the defect.
Patent No. 11,288,041
1. A method for locating a defect in a new version of a software program, the method comprising:

receiving, by one or more processors, source code of a golden version program and source code of a next version program, both modified to direct procedure calls within the respective programs to index numbers in an entry point table (EPT), each index number corresponding to a respective procedure memory address;

compiling, by the one or more processors, into an executable form respectively, the next version program and the golden version program, wherein the executable form of the next version program includes at least one defect, and wherein the executable form of the golden version program is defect-free;

generating, by the one or more processors, a first entry point table (first EPT) of the executable new version program and a second entry point table (second EPT) of the executable golden version program;

performing, by the one or more processors, a first substitution of a series of substitutions of sets of procedures between memory addresses of the second EPT of the executable golden version program and corresponding memory addresses of the first EPT of the executable new version program followed by running a respective executable program that includes the first substitution, wherein substituted procedures are identified, respectively, by matching index numbers in respective entry point tables; and

identifying, by the one or more processors, an individual procedure determined to produce the defect by performing a substitution until a change in a presence of the defect is detected, and otherwise proceeding to a next substitution.

2. The method of claim 1, wherein the new version program is a next consecutive program updated from the golden version program.

4. The method of claim 1, wherein the first EPT and the second EPT are generated, based on an EPT application programming interface (API) detecting an installation of the executable new version program and the executable golden version program in a test environment.





5. The method of claim 1, wherein the sets of procedures of the new version program are determined by receiving a sequence tree of modules and a sequence tree of procedures included within respective modules, from a tracing tool.

6. The method of claim 1, wherein the substitutions of the sets of procedures are procedures from the second EPT of the golden version program to the first EPT of the new version program, and the executable new version program is run to determine if the defect is no longer observed.

7. The method of claim 1, wherein the substitutions of the sets of procedures are procedures from the first EPT of the new version program to the second EPT of
the golden version program, and the executable golden version program is run to determine if the defect appears.


8. The method of claim 1, further comprising:
assigning, by the one or more processors, a priority weight based on one or more factors associated with a probable occurrence of the defect; 


and performing, by the one or more processors, a selection of modules and procedures in an order of substitution by selecting respective modules and procedures based on the priority weight.

9. The method of claim 1, wherein the series of substitutions of procedures includes an order of a module set, an individual module of the module set, a procedure set of the individual module, and an individual procedure of the procedure set.

20. The computer system of claim 16, further comprising program instructions, stored on the computer-readable storage media for execution by at least one of the one or more processors, to:


determine factors associated with the new version program related to an occurrence of the defect;

generating, by the one or more processors, for an executable form of the new version program, a module call tree, and for respective modules, a procedure call tree;

determine a substitution priority value for respective procedures of respective modules of the executable form of the new version program, based on a factor-dependent weight of the respective procedures;

substitute sequentially a set of modules from the executable golden version program that produced a defect-free result into an original instance of the executable new version program, and running the executable new version program with the incremental substitution, until the defect is absent;


substitute sequentially into an original instance of the executable new version program, individual modules of the set of modules that produced a defect-free result from the executable golden version program, and running the executable new version program with the incremental substitution until the defect is absent;


substitute sequentially into the original instance of the executable new version program, individual procedures of an individual module that produced the defect- free result from the executable golden version program, and running the executable new version program with the incremental substitution, until the defect is absent;

wherein sequential substitution selections are based on a substitution order of highest priority value to lowest priority value; and identifying the procedure producing the defect.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaari et al. (US 7,530,056) in view of Kim et al. (US 6,016,474) and in further view of Jones (US 6,634,026).

With respect to Claim 1, Yaari et al. disclose:
	receiving, by one or more processors, source code of a golden version program and source code of a new version program, (obtaining a good/original program (golden version) and a bad/updated program (next version program), Columns 1 and 2, lines 64-67 and 63-65 respectively) both modified to direct procedure calls within the respective programs to [a data structure], (generating a delta data stream that contains registers with program addresses, Columns 3 and 4, lines 46-67 and 24-29 respectively) 
compiling, by the one or more processors, the source code of the respective programs into an executable form, (programs (executable form) are compiled by a compiler, Column 1, lines 20-21) wherein the executable form of the new version program includes at least one defect, and the executable form of the golden version program is defect-free; (tracers load original programs 30 and updated program 50, wherein program the original program is defect free and the updated version having at least one defect, Columns 2 and 3, lines 55-66 and 17-19 respectively)
performing, by the one or more processors, a first substitution of a series of substitutions of sets of procedures between a [data structure] of the golden version program and a corresponding [data structure] of the new version program followed by running a respective executable program that includes the first substitution, (executing the updated program (respective executable program) on the computing device, Column 5, lines 5-9; updated program includes newly added code/changes (substitutions)) wherein substituted procedures are identified, respectively, by the [data structures]; (comparing) the two streams of delta state packets and the first delta state that shows a difference corresponds to the function during which a diversion occurred and the process is reiterated (identifying defect/substituted procedure), Column 3, lines 54-63)
identifying, by the one or more processors, an individual procedure determined to produce the defect (comparing (matching) the two streams of delta state packets and the first delta state that shows a difference corresponds to the function during which a diversion occurred (produced a defect), Column 3, lines 54-63)
Yaari et al. do not disclose:
[data structure] is index numbers that correspond to respective procedure memory address of the respective programs;
performing a substitution until a change in a presence of the defect is detected, and otherwise proceeding to a next substitution.
However, Kim et al. disclose:
[data structure] is index numbers that correspond to respective procedure memory address of the respective programs; (function entry point table of each file contains a list of functions which reside in the associated file and the addresses of each such function, Column 8, lines 14-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim et al. into the teaching of Yaari et al. to include the [data structure] is index numbers that correspond to respective procedure memory address of the respective programs in order to be able to quickly reference a function and its address within a file/program for execution purposes.
Yaari et al. and Kim et al. do not disclose:
performing a substitution until a change in a presence of the defect is detected, and otherwise proceeding to a next substitution.
However, Jones discloses:
performing a substitution until a change in a presence of the defect is detected, and otherwise proceeding to a next substitution. (identifying and replacing affected segments of code (change in presence of defect) with a repaired segment, Column 4, lines 24-31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones into the teaching of Yaari et al. and Kim et al. to include performing a substitution until a change in a presence of the defect is detected, and otherwise proceeding to a next substitution in order to repair a program that contains errors/defects. (Jones, Abstract, lines 1-3)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Yaari et al. further disclose:
wherein the new version program is a next consecutive program updated from the golden version program. (program the original program is defect free (golden version) and the updated version (next consecutive program) having at least one defect, Columns 2 and 3, lines 55-66 and 17-19 respectively)

Claim 10 is a computer program product claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yaari et al. (US 7,530,056) in view of Kim et al. (US 6,016,474) in view of Jones (US 6,634,026) and in further view of Egan et al. (US 2012/0310921).

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Yaari et al., Kim et al., and Jones do not disclose:
wherein the index numbers corresponding to the procedures of the golden version program and the index numbers corresponding to the procedures of the new version program are generated, based on an application programming interface (API) detecting an installation of the executable new version program and the executable golden version program in a test environment.
However, Egan et al. disclose:
wherein the index numbers corresponding to the procedures of the golden version program and the index numbers corresponding to the procedures of the new version program are generated, based on an application programming interface (API) detecting an installation of the executable new version program and the executable golden version program in a test environment. (maintaining/generating an entry point table by a DBMs (index numbers/API) that associates respective modules for each execution environment (test/live) when a patch is loaded (installed) into a test environment, Paragraph 31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Egan et al. into the teaching of Yaari et al., Kim et al., and Jones to include wherein the index numbers corresponding to the procedures of the golden version program and the index numbers corresponding to the procedures of the new version program are generated, based on an application programming interface (API) detecting an installation of the executable new version program and the executable golden version program in a test environment in order to help evaluate a patch/update to a program and its impact. (Jain et al., Abstract, line 1)

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yaari et al. (US 7,530,056) in view of Kim et al. (US 6,016,474) in view of Jones (US 6,634,026) and in further view of Jain et al. (US 2006/0048093).

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Yaari et al., Kim et al., and Jones do not disclose:
wherein the sets of procedures of the new version program are determined by receiving a calling tree of modules and a calling tree of procedures included within respective modules, from a tracing tool.
However, Jain et al. disclose: 
wherein the sets of procedures of the new version program are determined by receiving a calling tree of modules and a calling tree of procedures included within respective modules, from a tracing tool. (deriving (receiving) a call graph (call tree of modules) that specifies dependencies between modules within a source code, Claim 37 and Paragraphs 6 and 7; a workflow identifies a sequence of interactions among the source code classes and methods (a sequence tree of procedures included within respective modules), Paragraph 7, lines 3-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jain et al. into the teaching of Yaari et al., Kim et al., and Jones to include w wherein the sets of procedures of the new version program are determined by receiving a calling tree of modules and a calling tree of procedures included within respective modules, from a tracing tool in order determine execution flow of the code in order to help determine test/debug source code.

Claim 11 is a computer program product claim corresponding to the method claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Allowable Subject Matter
Claims 3, 6-9, 12-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and as long as any double patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothman et al. (US 2005/0149919) discloses populating/updating entry point tables.
Duesterwald et al. (US 2003/0101431) discloses dynamically replacing code.
Sheehan et al. (US 2010/0023934) discloses replacing versions of a resource within an application package.
Hauser (US 10,459,695) discloses using machine learning to correction errors in code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
September 26, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191